Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24 and 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic WO 2013115745A1 or Joshi et al. “Acarbose plus metformin fixed-dose combination” 2014, in view of Takasaki et al. “The importance of binder moisture content in Metformin CHL high-dose formulations prepared by moist aqueous granulation (MAG)”, 2015.
Bilgic teaches an oral dosage form comprising a fixed dose combination of acarbose and metformin.  See abstract.  The dosage form further comprises binder, disintegrant, lubricant, diluent, and glidant.  See pages 2-3 and claims.
Joshi teaches an oral dosage form comprising a fixed-dose combination of acarbose and metformin in a ratio of 1:10.  See pages 1-4.
	Neither Bilgic nor Joshi teaches the claimed specific binder, namely, hydroxypropylcellulose having the claimed molecular weight and viscosity.

	Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to prepare a metformin tablet using the tableting binder in view of the teaching of Takasaki to obtain the claimed invention.  This is because Takasaki teaches a long list of advantageous results in the use of hydroxypropylcellulose (SSL-SF-HPC) in metformin tablet, namely, to improve compactibility, storage stability, high-dose formulations with minimize volume to keep the tablet size acceptable for swallowing, powder flow, and drug absorption (bioavailability).  

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Timmins et al. US 6,031,004, in view of Takasaki et al. “The importance of binder moisture content in Metformin CHL high-dose formulations prepared by moist aqueous granulation (MAG)”, 2015.
Timmins teaches a tablet comprising metformin and tablet carrier such as binder, filler, disintegrant, and lubricant.  See columns 4-5.  Tablet further comprises acarbose.  See column 4.  Ratio for metformin to acarbose is 200:1-2:1.  See coumn 3, lines 55-58.  Timmins further teaches the tablet having moisture content of 1.5-2.5%.  See Examples 5-8.
	Timmins does not expressly teach the claimed specific binder, namely, hydroxypropylcellulose having the claimed molecular weight and viscosity.

	Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to prepare a metformin tablet using the tableting binder in view of the teaching of Takasaki to obtain the claimed invention.  This is because Takasaki teaches a long list of advantageous results in the use of hydroxypropylcellulose (SSL-SF-HPC) in metformin tablet, namely, to improve compactibility, storage stability, high-dose formulations with minimize volume to keep the tablet size acceptable for swallowing, powder flow, and drug absorption (bioavailability).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN T TRAN/Primary Examiner, Art Unit 1615